Post, J.
This was an action by the defendant in error, plaintiff below, against the plaintiffs in error for injury to live stock by dogs of the latter. A trial before the district court of Kearney county resulted in a verdict and judgment for the plaintiff therein, which we are asked to review in this proceeding. A reversal of the judgment of the district court is sought on account of numerous alleged errors, but from an inspection of the motion for a new trial we discover that the only ground therein assigned is that the verdict is not supported by sufficient evidence. The only claim which can be made for the evidence of the plaintiffs in error is that it is contradictory of that offered by the successful party. It is possible that a finding of no cause of action would have been sustained on the evidence in the record; but this court will not retry questions of fact on a petition in error for the purpose of determining whether the verdict or finding is in accordance with the weight of the evidence. The judgment is
Affirmed.